Pickering, J.,
with whom Hardesty, J., agrees,
dissenting:
The majority’s analysis does not distinguish between the science of retrograde extrapolation and the legal standards by which the admissibility of expert testimony is judged and, as a result, falls into error. Only one toxicologist, Dr. Hiatt, testified at the hearing on Armstrong’s motion to suppress.1 (The other witness, Terry Cook, is a forensic chemist who tests blood for alcohol content; he does not perform retrograde extrapolation.) Dr. Hiatt testified that the known facts of this case “fit” the science of retrograde extrapolation, permitting an inference that, if Armstrong’s blood alcohol level was .18 two hours and 21 minutes after the collision, it was at least that, and probably higher, at the time the collision occurred. Such evidence is directly relevant to the charges Armstrong faces: driving under the influence of alcohol, NRS 484C.430(l)(a), and/or driving with a .08 or greater blood alcohol level, NRS 484C.430(l)(b), resulting in substantial bodily harm, a category B felony.
The “unknown variables” that led the district court to exclude Armstrong’s test results — variables the majority recasts as “factors” but equally fails to tie to the science — might invite unreliable extrapolation in some cases but, per Dr. Hiatt, this is not such a case. True, there was only one blood draw. If we didn’t know whether Armstrong was in the absorption or the elimination phase when his blood was drawn, that could render the test scientifically indeterminate and the test results inadmissible. Here, however, Dr. Hiatt testified that the known facts, combined with the science of retrograde extrapolation, put Armstrong squarely in the elimination phase when his blood was drawn.
The known facts on which Dr. Hiatt relies are these: (1) Armstrong told the police at the scene that he had been drinking beer but that he stopped drinking at 10 p.m.; (2) the collision occurred *939at 1:30 a.m.; and (3) Armstrong traveled by ambulance from the scene to the hospital, where his blood was drawn at 3:51 a.m. Unless Armstrong lied to the police — significant in its own right-three and one-half hours elapsed between the time of his last drink and the collision. And unless the police, the ambulance technicians, or the hospital staff served Armstrong alcohol, of which there is zero evidence, nearly six hours elapsed between the time of Armstrong’s last drink and the blood draw.
“When a person stops consuming alcohol, his or her body eventually reaches an absorption point, where the body completes absorption of the alcohol he or she has ingested, and enters the elimination phase, where the body is only eliminating alcohol.” United States v. Tsosie, 791 F. Supp. 2d 1099, 1103 (D.N.M. 2011). While a person’s blood alcohol level will rise even after he or she stops drinking, once the absorption phase ends, the blood alcohol levels decline. Id. The uncontested evidence presented to the district court established that the absorption process generally requires one to three hours. Based on Armstrong’s statement to the police that he finished his last drink by 10 p.m., Dr. Hiatt opined that Armstrong had completed his absorption phase before the collision. His blood alcohol level “should have peaked by [1:30 a.m.]. It’s hard to imagine a scenario in which it would not have reached a peak at the time.’ ’
Once a person completes absorption and enters the elimination phase, blood alcohol levels decline in linear fashion at a rate ranging from .015 to .02 mg/mL/h (Dr. Hiatt) or .01 to .03 mg/mL/h (Mr. Cook). Since Armstrong’s blood alcohol was .18 — more than twice the legal limit — two hours and 21 minutes after the collision and almost six hours after he said he took his last drink, Dr. Hiatt was prepared to opine to a reasonable degree of scientific certainty that Armstrong’s blood level at the time of the collision was at least a .08 which, assuming the other elements of the offense are shown, establishes a violation of NRS 484C.430(l)(b). “[I]f this was a borderline case, I would not feel comfortable making these statements, but this is clearly not a borderline case.” Using Armstrong’s 3:51 a.m. blood alcohol level of .18 and Dr. Hiatt’s .015 elimination rate, and accepting that Armstrong had entered the elimination phase by 1:30 a.m., in fact, yields an approximate blood alcohol level at the time of the collision of .21.
Retrograde extrapolation enjoys “general acceptance in the scientific community,” Shea v. Royal Enterprises, Inc., No. 09 Civ. 8709 (THK), 2011 WL 2436709, at *4 (S.D.N.Y. June 16, 2001) (canvassing cases), and has been recognized as the legitimate subject of expert testimony in Nevada, Anderson v. State, 109 Nev. 1129, 1135, 865 P.2d 318, 321 (1993); see Sheriff v. Burcham, 124 Nev. 1247, 198 P.3d 326 (2008), and in state and federal courts across the country, 1 Kenneth S. Broun, McCormick on Ev*940idence § 205, at 849 (6th ed. 2006) (“arguments that the extrapolation process itself is so uncertain as to be inadmissible under [either the] Frye or Daubert [tests for admitting expert testimony] have not prevailed”). Individual facts in individual cases may make it scientifically inappropriate to use a defendant’s post-accident blood alcohol level to infer his blood alcohol level while driving. Classic examples include the case of a defendant who continues to drink after the accident and before the blood draw, skewing his test results, United States v. DuBois, 645 F.2d 642 (8th Cir. 1981); the hypothetical defendant who drinks nothing until seconds before the accident, then “chug-a-lugs” a huge quantity of vodka, and so was just beginning his absorption phase when he crashed, but see State v. Burgess, 5 A.3d 911, 917-18 (Vt. 2010) (rejecting hypothetical “chug-a-lug” theory as a basis for excluding blood alcohol results where there was no evidence to support it and the defendant told the police he had had only one beer); or where the blood alcohol test results are close to the legal limit and their relevance depends on whether the defendant was in the absorption or elimination phase, of which there is no proof. For a general discussion, see 5 David L. Faigman, Michael J. Sakes, Joseph Sanders & Edward K. Cheng, Modern Scientific Evidence: The Law and Science of Expert Testimony § 41:7 (2010).2
Nothing approaching these situations obtains here. The admission or exclusion of evidence is unquestionably entrusted to the sound discretion of the district court. See Williams v. Dist. Ct., 127 Nev. 518, 525, 262 P.3d 360, 364 (2011). Nonetheless, the majority has elected to accept writ review in this case and to affirm a decision that misapplies established law recognizing the admissibility, in proper circumstances, of blood test result and retrograde extrapolation evidence in DUI cases. My research shows no other case to have excluded such evidence on comparable facts and a number that have deemed it scientifically reliable and admissible. State v. Patterson, 708 S.E.2d 133 (N.C. Ct. App. 2011) (canvassing cases); State v. Burgess, 5 A.3d 911 (Vt. 2010); United States v. Cope, No. 11-cr-00106-JRT, 2011 WL 2491283 (D. Colo. June 17, 2011); United States v. Tsosie, 791 F. Supp. 2d 1099 (D.N.M. 2011). Where, as here, an evidentiary issue con-*941ceming expert testimony presents questions of law as well as discretion, and is of significant importance to the administration of justice, this court has not hesitated to grant writ relief. Williams, 127 Nev. at 522, 262 P.3d at 364-65. Because I would grant writ relief in this case and direct the district court to admit the evidence it has suppressed, I respectfully dissent.

 Dr. Hiatt holds a B.A. in chemistry from Occidental College, a Ph.D. in organic chemistry from Yale University, and did significant post-doctoral work in clinical chemistry at the University of California Medical Center in San Francisco. He worked for many years as a toxicologist in Las Vegas before his retirement.


 The majority places great emphasis on Mata v. State, 46 S.W.3d 902 (Tex. Crim. App. 2001). Of critical significance, the expert in Mata did not know “the length of the drinking spree, the time of the last drink, and the person’s weight,” id. at 915, all of which were established here by Armstrong or his hospital records. Also significant, Texas requires expert proof to be by clear and convincing evidence, Morris v. State, 214 S.W.3d 159, 173 (Tex. App. 2007), and Mata has since been limited and held not to preclude blood test result evidence when expert retrograde extrapolation testimony is not offered. Bagheri v. State, 329 S.W.3d 23, 27 (Tex. App. 2010). The evidentiary use Bagheri permits is, of course, one of the uses to which the State wishes to put Armstrong’s blood test results here, a point the majority elides.